Per Curiam.
There is no evidence that Ellen, to whom the telegram was delivered at Whaley, was the agent of the defendant company, and therefore there is an entire failure of proof on the material fact of a delivery of the telegram to the defendant company.
The only evidence tending to connect Ellen with the telegraph company is that of Mr. House, who says that he had seen Ellen in the telegraph office at Aulander, while, on the other hand, a witness for the plaintiff, Mr. Yann, testifies that Ellen was in the employment of the railroad company.
We are, therefore, of opinion that the motion for judgment of nonsuit ought to have been allowed.
Reversed.